NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10513

                Plaintiff-Appellee,             D.C. No. 2:12-cr-00115-TLN

 v.
                                                MEMORANDUM*
ALEJANDRO MUNOZ GALVAN, a.k.a.
Abel Lemus,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Alejandro Munoz Galvan appeals from the district court’s judgment and

challenges his guilty-plea conviction and 196-month sentence for conspiracy to

distribute and possess with intent to distribute methamphetamine, in violation of 21

U.S.C. §§ 841(a)(1) and 846. Pursuant to Anders v. California, 386 U.S. 738


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Galvan’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. Galvan has filed a

pro se supplemental brief. No answering brief has been filed.

      Galvan waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      To the extent that Galvan seeks to raise a claim of ineffective assistance of

counsel, we decline to address this issue on direct appeal. See United States v.

Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   16-10513